DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Ring on 1/25/2022.

The application has been amended as follows: 
Claim 1 is amended to read:

A transformable seat assembly, comprising:
a seat support structure;
a seat connected to the seat support structure with a first hinge having a first axis of rotation;
a back support structure connected to the seat support structure, wherein:
	the back support structure is positioned on a back side portion of the seat support structure; and 

a wall member having a first end portion connected to the back support structure with a second hinge having a second axis of rotation, wherein:
the seat is rotatable about the first axis of rotation from an occupant support position overlying the seat support structure to a deployed position extending away from the seat support structure;
a lumbar cushion is secured to the wall member; and
the wall member and the lumbar cushion are rotatable about the second axis of rotation from an overlying position with respect to the back support structure, with the seat in the occupant support position, to the wall member and the lumbar cushion extending away from the back support structure with the seat in a deployed position, further comprising:
	a third hinge connecting the wall member to a second wall member, wherein the lumbar cushion is spaced apart from the third hinge, along the wall member;
	the second wall member further comprising a fourth hinge connecting the second wall member to a third wall member; and
	the third wall member comprises a fifth hinge connecting the third wall member to the seat, such that the seat being moved from a deployed position to the occupant support position causes the wall member to rotate relative to the second wall member about the third hinge, the second wall member to rotate relative to the third wall member about the fourth hinge and the third wall member to rotate relative to the seat about the fifth hinge such that the second wall member and the third wall member are positioned beneath the seat. 

Claim 17 is amended to read:

	rotating a seat wherein the seat is connected to a seat support structure with a first hinge, with the first hinge having a first axis of rotation, from an occupant support position, with the seat overlying the seat support structure, to a deployed position such that the seat extends away from the seat support structure; and 
	rotating a wall member, having a lumbar cushion secured to the wall member, wherein:
		the wall member has a first end portion connected to a back support structure, which is secured to the seat support structure;
		the first end portion of the wall member is connected to the back support structure with a second hinge having a second axis of rotation from an overlying position, with respect to the back support structure, with the seat in an occupant support position, to the wall member and the lumbar cushion extending away from the back support structure with the seat in the deployed position;
	rotating a second wall member about a third hinge, which connects the wall member to the second wall member, wherein the lumbar cushion is spaced apart from the third hinge, along the wall member;
	rotating a third wall member about a fourth hinge, which connects the second wall member to the third wall member; and 
rotating the third wall member about a fifth hinge, which connects the third wall member to the seat, such that the seat being moved from the deployed position to the occupant support position causes the wall member to rotate relative to the second wall member about the third hinge, the second wall member to rotate relative to the third wall member about the fourth hinge, and the third wall member to rotate relative to the seat about the fifth hinge such that the second wall member and the third wall member are positioned beneath the seat.

Allowable Subject Matter
Claims 1-6, 8-11, and 13-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The present invention claims a transformable seat assembly and a method of transforming a transformable seat assembly. The claimed seat assembly rotates a seat hinged at the front side of the seat support structure to operate between an occupant support position and a deployed position. The prior art of Nevarez (US 10688894) teaches a similar assembly to the claimed invention with a rotating seat base and a movable wall member and interconnecting portions between them. However, Nevarez does not teach hinged wall members between the seat and wall member. Lee (US 9764663) teaches folding hinged wall members on a transformable seat to be stored under a seat component in one position. However, Lee and Nevarez fail to teach the seat being moved from the deployed position to the occupant support position to cause the second and third wall members to rotate to a location under the seat, nor would it be obvious to make this modification. Therefore, claim 1 and claim 17 and their subsequent dependent claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647